DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brain Hollis on September 22, 2021.
The application has been amended as follows:

1.   A method for producing sheet-metal components, the method comprising: 
forming a blank to a preformed part wherein the preformed part in a cross section at least in regions has an excess developed length; 
calibrating, including a compressing a vertical wall region of 
trimming at least in regions the calibrated part after the calibrating, in order for the sheet-metal component to be produced, wherein the method, from forming the blank until trimming the calibrated part after calibrating, is carried out without any trimming, wherein regions that are at least in regions calibrated are removed by the trimming of the calibrated part after the calibrating.

the vertical wall Serial No. 16/470,768Page 3 of 10region of the preformed part, in an optional flange region of the preformed part and in at least one transition regions therebetween.

12.  A device for producing sheet-metal components, for carrying out a method as claimed in claim 1, having 
forming means for forming a blank to a preformed part in such a manner that the preformed part in the cross section at least in regions has an excess developed length; 
calibrating means for at least in regions calibrating, including a compressing at least in a vertical wall region of the preformed part to a calibrated part while at least in part using the excess developed length of the cross section of the preformed part for building up additional compressive stresses in such a manner that the preformed edges of the preformed part during the calibrating are at least in regions disposed so as to be free of any form-fit; and 
trimming means for at least in regions trimming the calibrated part after the calibrating, in order for the sheet-metal component to be produced, wherein the Serial No. 16/470,768Page 4 of 10trimming means comprises at least one trimming tool for trimming the calibrated part after the calibrating.

Response to Arguments
Applicant’s arguments and amendments filed September 7, 2021 with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-5, 8-14, and 16-17 have been withdrawn. 
Allowable Subject Matter
Claim 1-5, 8-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach calibrating including a compressing at least in a vertical wall region of the preformed part.
U.S. Pub. No. 2016/0354825 A1 to Shinmiya teaches a method for producing sheet-metal components, the method (Abstract; Figs. 1 and 4) comprising:
forming a blank to a preformed part (Fig. 4; Paras. [0038]-[0039]; the left side of Fig. 4 shows the preformed blank) wherein the preformed part in a cross section at least in regions has an excess developed length (Fig. 4; Paras. [0038]-[0039]; the beads designated as PF in Fig. 4 have excess length);
calibrating at least in regions the preformed part to a calibrated part (Fig. 4; Paras. [0038]-[0039]; the right side of Fig. 4 shows the preformed blank being calibrated to a calibrated part) while at least in part using the excess developed length of the cross section of the preformed part for building up additional compressive stresses (Fig. 4; Paras. [0038]-[0039]; the excess length PF is used to control the flow of materials in the blank during calibration), wherein preformed edges of the preformed part during the calibrating are at least in regions disposed so as to be free of any form-fit (Fig. 4; the left and right sides of Fig. 4 shows that during calibration the preformed edges of the preformed part PF are in a region free of any form-fit, i.e., the edges are only pressed by the punch on the bottom surface and the material in the edges is not prevented from moving outwardly)
wherein the method, from forming the blank until trimming the calibrated part after calibrating, is carried out without any trimming (Fig. 4; Paras. [0038]-[0039]; the method of calibrating the preformed part is carried out without any trimming from forming the blank until after calibrating).
Shinmiya teaches the calibrating step including compressing in a flange region of the preformed part, but does not teach calibrating including a compressing at least in a vertical wall region of the preformed part.
U.S. Pub. No. 2009/0305075 A1 to Flehmig teaches a method for producing sheet-metal components (Abstract) comprising forming a blank to a preformed part (Figs. 1a-d), calibrating at least in regions the preformed part to a calibrated part (Figs. 1e-h), and trimming at least in regions the calibrated part after the calibrating, in order for the sheet-metal component to be produced (Figs. 1g-h show the calibrated part being trimmed).
Claims 2-5 and 8-11 depend from claim 1 and are allowable for at least the reasons discussed above.
Regarding claim 12, the prior art of record fails to explicitly teach calibrating means including a compressing at least in a vertical wall region of the preformed part for the reasons discussed above with respect to claim 1.
Claims 13-14 and 16-17 depend from claim 12 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725